Citation Nr: 0501253	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03 08-397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $10,176.44.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
September 1981 and from November 1982 to August 1988.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which waived 
$9,657.57 of the veteran's total loan guaranty indebtedness 
of $19,657.57.  She filed a timely appeal seeking a waiver of 
the full amount.  So with adjustments, approximately 
$10,176.44 remains in dispute.


FINDINGS OF FACT

1.  The veteran and her husband initially purchased their 
home in July 1989 by obtaining a VA guaranteed home loan in 
the amount of $79,000.

2.  In 1997, the veteran and her husband filed a Chapter 13 
bankruptcy petition, which was converted to a Chapter 7 in 
March 1999 and discharged in July 1999.

3.  In October 1999, the veteran defaulted on her VA 
guaranteed home loan, and a foreclosure sale was scheduled 
for April 2000.  

4.  In April 2000, the veteran and her husband filed another 
Chapter 13 bankruptcy petition, which temporarily stayed 
foreclosure.  In August 2001, the lender was granted relief 
from the automatic stay.

5.  In September 2001, the property was sold at the trustee's 
foreclosure sale, creating the loan guaranty indebtedness in 
the amount of $19,657.57.  The veteran filed a timely request 
for a waiver of this debt, and the Committee granted a 
partial waiver of $9,657.57.

6.  With consideration of the costs of life's basic 
necessities, the veteran's current and future income will be 
sufficient to permit the repayment of her loan guaranty 
indebtedness without resulting in any undue financial 
hardship; the repayment of this indebtedness to VA would not 
be against equity and good conscience.

7.  Any additional waiver of the veteran's loan guaranty 
indebtedness would amount to unjust enrichment, given her 
failure to maintain the subject property to mitigate her 
indebtedness, or attempt to cure the default.


CONCLUSIONS OF LAW

1.  There was a loss after default on the property in 
question, which constituted the security for the veteran's 
guaranteed home loan with VA.  38 U.S.C.A. §§ 5107, 5302 
(West 2002); 38 C.F.R. § 1.964(a) (2004).

2.  Recovery of the veteran's home loan guaranty indebtedness 
to VA would not violate the principles of equity and good 
conscience; therefore, the recovery is not waived.  38 
U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. § 1.965(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act (VCAA)

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and duty to assist 
provisions of the VCAA do not apply.  Barger v. Principi, 16 
Vet. App. 132, 138 (2002); see also, 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

Even though the VCAA does not apply, the Board notes that the 
RO informed the veteran, in a July 2002 letter, of her right 
to request a waiver, and her right to have an oral hearing on 
the matter.  In its October 2002 decision, the Committee 
cited the relevant statutes and regulations and explained its 
reasons and bases for making its decision.  The RO further 
notified the appellant of the relevant statutes and 
regulations in its February 2003 statement of the case (SOC).  
The attached letter explained her right of appeal, right to a 
hearing, and right to submit additional supporting argument.  
In sum, the Board finds that she has been adequately notified 
of the relevant statutes and regulations, and has been given 
the opportunity to submit any additional evidence she might 
have to support her request for a waiver.  Accordingly, the 
Board will now address the merits of her request.


Factual Background

In January 1989, the veteran was service connected for a 
total hysterectomy and bilateral salpingectomy that she 
underwent in May 1988 during her military service.  The RO 
assigned a 100 percent rating retroactively effective from 
August 1988, and a 50 percent rating effective from December 
1988.  She was also granted special monthly compensation 
(SMC) for loss of a creative organ.  

The veteran and her husband purchased a home in July 1989 
with a VA guaranteed home loan in the amount of $79,000.  

The record indicates, in September 1997, the veteran and her 
husband filed a Chapter 13 bankruptcy petition.  In March 
1999, the bankruptcy was converted to a Chapter 7, and their 
debts were discharged in July 1999.  In October 1999, 
they defaulted on their VA guaranteed loan.  The default was 
not cured, and so the lender scheduled a foreclosure in April 
2000.  On the same day as the scheduled foreclosure, they 
filed another Chapter 13 bankruptcy petition, which stayed 
the foreclosure.  In August 2001, the lender obtained relief 
from the automatic stay and scheduled a foreclosure for 
September 2001.  The home was sold to the highest bidder for 
$63,500.  As a result, VA was required to pay the lender 
$20,804.13 under its loan guaranty program.  



In February 2002, the veteran and her husband's bankruptcy 
case was dismissed.  In July 2002, VA informed her that she 
was indebted to the Department in the amount of $19,657.57, 
plus interest, as a result of the claim paid under the loan 
guaranty.  

In an August 2002 letter, the veteran requested a waiver of 
her loan guaranty indebtedness based on financial hardship.  
She said she had been unable to work since February 2002, 
because she had Complex Regional Pain Syndrome (CRPS).  She 
also said that her husband, who worked in construction, could 
not find consistent work because of inclement weather.  

In August 2002, the veteran also submitted a Financial Status 
Report (FSR) (VA Form 5655).  She indicated that she and her 
husband's average monthly income was $2,609, which included 
their net take-home pay and her VA disability benefits of 
$767.  

The veteran listed her average monthly household expenses as 
follows: 

Rent or mortgage
$ 794
Food
$ 600
Utilities and heat
$ 400
Doctors Bills
$  40
Medical Prescriptions
$ 200
Car Insurance
$ 416
Car Payment
$ 300
TOTAL
$2,750

She listed their assets to include $250 in their bank 
accounts, and one 1993 Dodge Shadow, reportedly purchased in 
1999 for $14,000.  She stated that $7,354 was left on her car 
loan, and that she paid $295 per month towards the loan.

In November 2002, the veteran submitted her and her husband's 
most recent pay stubs.  Her pay stub, which is undated, 
indicates she had earned $7,997 so far that year.  For that 
particular pay period, she had worked 35 hours at $11.95 per 
hour.  Her husband's pay stub, which is dated November 9, 
2002, indicates he had earned $10,447.79 so far that year.  
For that particular pay period, he had worked 27 hours at 
$9.25 per hour.  

The veteran also submitted a November 2002 statement from Dr. 
Dominguez, which confirmed a diagnosis of CRPS and indicated 
she should restrict her work activities at least until 
January 2003.  She had severe pain in the left foot and 
difficulty standing or walking for even short periods of 
time.  It was noted she worked part time.

In her November 2002 notice of disagreement (NOD), the 
veteran indicated she believed her food expenses were 
actually about $400 per month.  She also explained that her 
medical expenses seemed high because she was on nine 
different medications.  


Governing Statutes and Regulations

Waiver of recovery and collection of a loan guaranty 
indebtedness from a veteran is allowed when the following 
factors are found to exist:  (1) after default there was a 
loss of the property which constituted security for the loan; 
(2) there is no indication of fraud, misrepresentation or bad 
faith on the part of the person requesting the waiver, and 
(3) collection of the indebtedness would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b) (West 2002); 38 
C.F.R. § 1.964(a) (2004).

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side, 
which means arriving at an outcome that is fair to both the 
obligor (veteran) and the Federal Government (VA).



In making this determination, consideration will be given to 
the following factors, which are not intended to be all-
inclusive:  (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the veteran; (5) the unjust enrichment of 
the veteran; and (6) whether the veteran changed positions to 
his/her detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) (2004).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).  

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative 
evidence as to any material issue, VA shall give the claimant 
the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).  


Legal Analysis

Unfortunately, the veteran and her husband lost their home to 
foreclosure after defaulting on their mortgage payments.  The 
highest bid at the foreclosure auction did not cover the 
amount owed on the VA guaranteed loan, and so, VA was 
obligated to pay the lender.  As a result, they became 
indebted to VA in the amount of almost $20,000.  There is no 
indication of fraud, misrepresentation or bad faith on her 
part in requesting a waiver of this indebtedness.  She and 
her husband were simply unable to keep up with their mortgage 
payments due to illness and the inability to find consistent 
work.  While this default may constitute negligence on their 
part, it does not rise to the level of bad faith, 
misrepresentation, or fraud, which would preclude a waiver.  
Thus, the remaining question is whether collection of the 
indebtedness would be against "equity and good conscience."  
38 C.F.R. § 1.964(a) (2004).  The Board concludes it would 
not be.

The Committee found the veteran at fault for the creation of 
the debt, and the Board agrees.  She and her husband signed 
loan documents and agreed to indemnify the Government against 
any loss sustained as a result of guaranteeing the loan.  
Moreover, the Board notes they filed for bankruptcy in 1997 
and later had their debts discharged.  But soon thereafter, 
they began to acquire more debt - in turn ultimately leading 
to foreclosure and yet another bankruptcy filing in 2000.  
The 2000 bankruptcy filing was dismissed, and thus, VA is not 
barred from recovering the debt.

In this instance, the Board finds no fault on the part of VA 
with regard to this debt.  So there is no need to consider 
balancing the veteran's fault against VA's.

The veteran argues a waiver is appropriate because of undue 
financial hardship.  She argues that collection of the debt 
would deprive her and her husband of basic necessities.  She 
has stated she is not able to work full-time because of her 
CRPS, and her husband is not able to maintain consistent 
employment as a construction worker.  She maintains she works 
only about 20 hours per week.  

The Committee reviewed the FSR the veteran submitted in 
August 2002, which indicated her monthly household income was 
$2,609, and her expenses were $2,750 - leaving a negative 
balance of $141.  The Committee found, however, that some of 
the expenses listed were excessive.  The Board agrees.  For 
example, she listed $600 for food, and $400 in utilities, per 
month for a two-person household.  She also stated she paid 
$416 per month for car insurance - for what was then a 
9-year old Dodge Shadow - equivalent to $4,992 annually.  
Again, this figure seems excessive.  She also stated she 
bought the car in 1999 for $14,000, which again seems high 
for what was then a 6-year old Dodge Shadow.  Her car 
payments of $300 per month for the 9-year old car also seem 
rather high.



Turning to the veteran's income, she stated on her FSR that 
she had been unable to work since February 2002 because of 
her CRPS.  A more recent statement from Dr. Dominguez does 
confirm this diagnosis, and indicates that her work activity 
would need to be restricted at least from November 2002 to 
January 2003.  But, it is unclear from his statement whether 
she was unable to work at all, or whether she was only unable 
to perform certain duties.  Regardless, she submitted a pay 
stub in November 2002, which indicated her net income so far 
that year, was $7,997.12.  So, contrary to her earlier 
statement that she had been unable to work since February 
2002 - she had worked, at least part-time.  Furthermore, her 
March 2003 substantive appeal also states that she was 
working about 20 hours per week.  This is consistent with the 
income she listed in her February 2002 FSR.

The veteran also receives income from her VA disability 
benefits.  She is evaluated as 50 percent disabled for a 
total hysterectomy and bilateral salpingectomy she had in 
1988.  See, 38 C.F.R. § 4.116, Diagnostic Code (DC) 7617 
(2004).  She also receives SMC for loss of a creative organ 
under 38 U.S.C.A. § 1114 (k) (West 2002).  In 2002, she 
indicated these benefits were equivalent to $767 per month.

The veteran's husband is a construction worker, who 
reportedly is unable to maintain consistent employment due to 
inclement weather.  The November 2002 pay stub she submitted 
indicates he had earned $10,447.79 (net income) at least 
through October - so about $1,044.78 per month, which is 
about $400 less than listed on the FSR.  Although the 
household income may vary to some degree from month to month, 
this should be taken into account in the household budget.  
While the income listed on the FSR many be lower in some 
months, the inflated expenses listed on the FSR offset this 
consideration.  In sum, with proper budgeting, they should be 
able to pay off this debt over time without impairing or 
curtailing funding for basic necessities.



The purpose of VA's loan guaranty program is essentially to 
help a veteran purchase a home by guaranteeing his or her 
home loan.  In exchange, the veteran agrees to indemnify the 
Government should there be a default on the loan.  Thus, the 
recovery of any indebtedness does not defeat the purpose of 
the original benefit offered.  Indeed, indemnification is a 
contractual obligation built into the loan guaranty program, 
and contemplated well in advance by all parties involved.  
The veteran must agree to such provisions if he or she 
accepts the loan.  And, as in this particular case, whether 
such indemnification is necessary is entirely within the 
control of the veteran. 

The Committee found that the veteran would be unjustly 
enriched if the debt were waived, because she continued 
reside at the property from June 1, 2000 to September 19, 
2001 without making a single mortgage payment.  The Board 
agrees that given the fact she contractually obligated 
herself to indemnify the Government under these 
circumstances, it would be unfair gain to her to fully waive 
the recovery of the debt.  This is especially true given the 
fact she continued to live in the home essentially rent-free 
for over 1 year without attempting to cure the default.  Nor 
did she attempt to mitigate her damages by selling the home 
privately to obtain a higher price than at foreclosure.  
Instead, she continued to live in the home, continued to 
default on her mortgage payments, and then delayed 
foreclosure by filing another bankruptcy.  Given these 
circumstances, the Board finds the Committee's partial waiver 
of indebtedness to be surprisingly generous, and does not 
find that any further waiver is justified.  

Finally, the Board must consider whether the veteran changed 
positions to her detriment in reliance upon a granted VA 
benefit.  The Board finds that this factor does not apply to 
the case at hand.  



The facts of this case do not demonstrate the recovery of the 
loan guaranty indebtedness would be against the principles of 
equity and good conscience.  Thus, the Board concludes that 
waiver of recovery of this debt is not warranted.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.964, 1.965 
(2004).  In reaching these conclusions, the Board finds the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2004); 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Waiver of recovery of a loan guaranty indebtedness is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


